By the Court.
The obliteration's and additions apparent on the bill in a different ink, strongly fortify the opinion, that it was executed at different times by the son, and the person whoever he was, that added the signature of the father. There would be great weight in the defendant’s objection, if Sarah Plummer had not proved, that Armstrong and Freet were not present, when the second execution is supposed to have happened. Circumstanced as this case is, the subscribing witness being unable *to prove the execution of the single bill by the defendant, and there not being the slightest probability, that Armstrong or Freet could throw any light on the transaction, we are of opinion that collateral evidence may well be received.
The evidence was accordingly admitted ; and a mass of testimony, both written and parol, was produced, which established the instrument produced, to be the deed of the defendant, beyond, all doubt.
The jury readily found a verdict for the plaintiff.

 Vide Ley v. Ballard, Guild. 1790. Espin. Dig. 258, (2d edit.) The law-on this sub« ject, seems to be accurately laid down by Lord Chief Justice Kenyon, in Barnes v. Trompowsky, 7 Term Rep. 266. See also Cunliffe, et al. v. Septon, et al. 2 East, 183.